Opinion issued September 5, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00499-CV
                           ———————————
                          ROBERT HUNT, Appellant
                                        V.
                         CHRISTINA HUNT, Appellee



                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-26117


                         MEMORANDUM OPINION

      Appellant, Robert Hunt, has filed a “Notice of Nonsuit,” in which he states

that he “does not desire to prosecute this suit against Appellee at this time.” The

Court construes this notice as a motion to dismiss the appeal. No opinion has

issued. Further, although appellant failed to include a certificate of conference,
more than 10 days have passed and no party has responded to the notice. See TEX.

R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                        2